Appeal from a judgment of Oswego County Court (Hafner, Jr., J.), entered May 14, 2001, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, County Court did not abuse its discretion in denying his pro se motion to withdraw his guilty plea. The court gave defendant a full opportunity to present his contentions, which are belied by statements he made under oath during the plea colloquy (see People v Holmes, 303 AD2d 690 [2003]; People v Dengel, 299 AD2d 963, 964 [2002], lv denied 99 NY2d 581 [2003]; People v Forshey, 294 AD2d 868, 868-869 [2002], lv denied 98 NY2d 675 [2002]). Contrary to the further contention of defendant, we conclude that he received meaningful representation (see People v Ford, 86 NY2d 397, 404 [1995]). Finally, defendant waived his right to appeal and that waiver encompasses his contention that the sentence is harsh and excessive (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Allen, 82 NY2d 761, 763 [1993]). In any event, the sentence is not unduly harsh or severe. Present — Green, J.P., Wisner, Gorski and Lawton, JJ.